IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


C.H.C.,                                    : No. 95 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
C.G.C.-F.,                                 :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.